Citation Nr: 0920209	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-33 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1955.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Louisville, Kentucky, 
(hereinafter RO).  The case was remanded by the Board for 
additional development in October 2008 and is now ready for 
appellate review.  


FINDINGS OF FACT

1.  Service connection is in effect for traumatic arthritis 
of the right foot, rated as 30 percent disabling; bilateral 
hearing loss, rated as 20 percent disabling, and tinnitus, 
rated as 10 percent disabling; the service connected 
disabilities combine to 50 percent disabling.   

2.  On his application for TDIU, the veteran reported 
education through the eighth grade and occupational 
experience as a truck driver; he contended on this 
application that he became too disabled to work in December 
1996.   

3.  The veteran's service-connected disabilities, by 
themselves, do not preclude him from securing or following a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
October 2002, the RO advised the claimant of the information 
necessary to substantiate the claim at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates by 
letter dated in March 2006.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The record includes private and VA 
clinical reports and that the RO has otherwise made 
reasonable efforts to obtain relevant post-service records 
adequately identified by the veteran.  The veteran was 
afforded two opportunities to attend the VA examinations 
requested by the Board in its October 2008 remand, but the 
veteran failed to attend either examination.  The veteran was 
informed of the importance of these examinations to the 
resolution of his claim in a November 2008 letter; as such, 
the Board feels that it may proceed to the resolution of the 
veteran's appeal based on the evidence that is of record 
without delaying the appeal further to again schedule the 
veteran for further examination.  See 38 C.F.R. § 3.655; Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).   

Thus, the Board finds that all necessary development has been 
accomplished to extent possible, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the obtaining and retaining of gainful 
employment.  Under 38 C.F.R. § 4.16, if there is only one 
such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

Service connection is in effect for traumatic arthritis of 
the right foot, rated as 30 percent disabling; bilateral 
hearing loss, rated as 20 percent disabling, and tinnitus, 
rated as 10 percent disabling.  As such, the service-
connected disability does not meet the percentage rating 
standards for TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the 
Board must consider whether the evidence warrants referral to 
the appropriate VA officials for entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability on an extraschedular basis under 
the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. 
App. at 6.  

By way of a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) received in 
September 2008, the veteran reported education through the 
eighth grade and occupational experience as a truck driver. 
He contended on this application and in sworn testimony that 
he became too disabled to work in December 1996.   

A review of the record does not reveal an opinion by a 
physician that the veteran is unable to work solely due to 
service-connected disability.  The veteran, as noted above, 
failed to report to the VA examinations scheduled to obtain 
medical opinions as to the impact of his service-connected 
disabilities upon his ability to work requested in the Board 
Remand.  As such, there is simply no evidence that all forms 
of employment were precluded by the veteran's service-
connected disabilities.  As was noted in Van Hoose: 

The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the 
veteran is capable of performing the physical and 
mental acts required by employment, not whether 
the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no reliable evidence that all 
employment, has been precluded due solely to the veteran's 
service-connected disabilities.  As support for this 
determination, the Board notes that it has reviewed reports 
from a March 2007 VA examination of the veteran's right foot 
and a November 2006 VA audiometric examination.  While these 
reports reflect significant limitation of right foot motion, 
severe hearing loss in the right ear and moderately severe 
hearing loss in the left ear, the evidence as a whole in 
short does not indicate that service-connected disabilities, 
by themselves, render the veteran unable to secure and follow 
a substantially gainful occupation.  Thus, the RO's decision 
not to refer this issue to the Director of Compensation and 
Pension Service for consideration of a TDIU was correct.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.  


	(CONTINUED ON NEXT PAGE)



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


